Citation Nr: 0732672	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The evidence does not show that the veteran incurred an 
injury to his head or any residuals therefrom during his 
military service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in March 2003, subsequent to the initial AOJ 
decision.  The veteran's claim was readjudicated in an April 
2003 Statement of the Case.  Additional notice was provided 
thereafter in October 2003 and March 2006.  His claim was 
readjudicated in a May 2007 Supplemental Statement of the 
Case.  These notices read as a whole appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above.  

Although notice was provided after the initial adjudication, 
the Board finds that VA has cured any defect in the timing of 
the notice and, therefore, the veteran has not been 
prejudiced thereby.  The content of the notices provided 
taken as a whole fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover the veteran's claim was 
subsequently readjudicated after providing him with an 
opportunity to respond.  In addition, the veteran was told it 
was his responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  In a May 2007 statement, the veteran 
indicated that he has no additional evidence to provide to VA 
in support of his claim.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice, as well as any 
deficiency in the initial notice itself.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all records identified by the veteran.  The veteran's 
service medical and dental records are in the file, including 
inpatient treatment records from the U.S. Army Hospital in 
Seoul, Korea, from October 1973.  In addition, pertinent 
portions of the veteran's service personnel records have been 
obtained.  VA treatment records are in the file for September 
1988 though March 2006.  Private treatment records identified 
by the veteran were obtained for treatment received in 
February 1977.  Finally, the adjudication and medical records 
from the Social Security Administration were obtained.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in 2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  
II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he suffered a head injury on June 
8, 1973.  He says that he had some teeth extracted and, upon 
leaving the clinic, he walked into a glass door "knocking" 
himself out.  He says he received a laceration to his head 
and was followed by the clinic for the laceration.  He 
contends that this was the beginning of all his health 
problems.  He also has said that, after walking into (or 
through) the glass door, he was hospitalized and either was 
unconscious or does not remember anything for three or four 
days afterward.  He alleges that, because of the injury to 
his head, he developed personality changes including a 
violent temper and not wanting to do anything he was told.  
He had also become argumentative and began having headaches.

Although the Board believes the veteran is sincere, it finds 
that the preponderance of the evidence is against his claim.  
The evidence simply does not support the facts as presented 
by the veteran.  As previously noted in the Board's May 2005 
remand, although the service medical records show treatment 
on June 8, 1973, with a report that the veteran had "passed 
out" and had a laceration that was sutured, this treatment 
note is difficult to read and is unclear as to whether the 
laceration was on the right head or the right hand.  
Subsequent treatment notes for dressing changes, however, 
help to clarify this.  A June 13th treatment note indicates 
there was mild infection of the wound.  Although the 
handwriting is again difficult to read, it is clear that 
every other suture was removed from the wound and the veteran 
was told to do a hot soak four times a day.  It is also 
indicated that the veteran should be returned to Ortho for 
re-evaluation.  If this had been a head injury, it seems 
unlikely that the veteran would have been told to soak his 
head four times a day or that he would have been referred to 
an orthopedic clinic for re-evaluation.  Furthermore, a June 
18, 1973, treatment note, which is legible, clearly states 
that the dressing change was on the right hand.  Thus the 
Board finds that the June 8, 1973, treatment note shows 
treatment for a laceration of the right hand, not the right 
head.

Furthermore, there is no reference to the veteran having 
walked into a glass door after having teeth extracted.  Nor 
is there any evidence that the veteran was not alert and 
oriented to person, place or time, or that he was unconscious 
at the time of treatment.

Finally, the service medical records fail to support the 
veteran's claim because there is no record of the veteran 
having teeth extracted on June 8, 1973.  He was supposed to 
be seen on June 5, 1973, for treatment but failed to keep his 
appointment.  He was not seen again until June 12, 1973.  
This treatment note does not indicate that he had any teeth 
extracted on that date, but rather that he had two cavities 
filled.
  
Thus the service medical records fail to show that the 
veteran sustained an injury to his head that caused him to 
pass out, or to be "knocked" out as he claims.  
Accordingly, this record does not support the conclusion that 
the veteran's current medical problems, including any 
psychiatric disorder, is due to a head injury in service.

Alternatively, the Board also considers whether service 
connection for a psychiatric disability is warranted on a 
direct basis.  Although the current medical evidence shows 
the veteran has various psychiatric diagnoses including 
intermittent explosive disorder and mood disorder, the 
evidence fails to show that this is due to any injury or 
disease incurred in service.  The service medical records do 
show the veteran was hospitalized in service while stationed 
in Korea in October 1973 for psychiatric evaluation, but that 
this was considered to be due to alcohol and drug use rather 
than any psychotic episode.  The final diagnosis was 
character disorder, antisocial type, manifested by bizarre 
behavior.  

In addition, the service medical records show that, on 
February 15, 1974, the veteran underwent evaluation to 
determine his fitness to continue in service.  There was no 
evidence of psychosis, neurosis or other disorder which would 
require referral for psychiatric treatment.  Rather it was 
felt that the veteran's ability to successfully perform in 
the service was highly questionable given his pattern of 
behavior  and low tolerance for stress which had resulted in 
problems both in and out of the Army, such as AWOLs, drug use 
and loss of emotional control.  The impression was immature 
personality, moderate, but disabling.  It is indicated that 
the veteran would not adjust to the military setting, that 
his potential for return to duty was minimal and further 
rehabilitative efforts would prove non-productive.  It was 
recommended that the veteran be separated as unsuitable for 
military service due to a character and behavior disorder.  

None of these in-service records indicate that the veteran 
had a head injury that resulted in a behavior change.  Rather 
they show that the veteran had behavior problems prior to his 
entering service and that he had continued problems 
throughout his service, including multiple AWOLs and alcohol 
and drug abuse.  Most important, there is no showing of a 
diagnosis of a psychiatric disability during service.  Rather 
the veteran was diagnosed to have a personality disorder, 
which is not subject to service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  The veteran's separation examination 
fails to show any psychiatric abnormality at time of 
discharge.  

The first post-service medical records in the claims file are 
from February 1977 when the veteran was hospitalized for 
observation of a head injury following a motor vehicle 
accident eight days prior to admission.  The veteran 
complained of dizziness and black out episodes since the 
accident.  No history of prior head trauma was noted.  Brain 
scan and echoencephalogram were normal.  No evidence of any 
cerebral disorder was discovered.    

Treatment for a psychiatric disorder is not seen until 1996.  
VA and non-VA treatment records show the veteran suffered 
from "heat stroke" in August 1995 and subsequently 
complained of muscle weakness, spasm and pain, headache and 
dizziness.    Private treatment records from March 1996 show 
the veteran was treated for complaints of anxiety with 
medication.  VA treatment records from 1997 and 1998 also 
show complaints of anxiety, depression and uncontrollable 
anger, and treatment with medication.  In January 1999, the 
veteran underwent a VA examination for mental disorder in 
relation to a claim for nonservice-connected pension.  The 
veteran was diagnosed to have panic attacks without 
agoraphobia since the heat stroke in August 1995.  A general 
medical examination given at the same time gives an 
impression of depression and possibly other psychiatric 
disorders.  VA treatment records show the veteran was 
admitted to the Day Hospital treatment program in May 1999.  
The mental health treatment records show his diagnoses were 
intermittent explosive disorder, neurotic depression and 
substance abuse (in remission although with some recent 
positive tests).  Subsequently the veteran was diagnosed to 
have multiple sclerosis and a mood disorder secondary 
thereto.  

The veteran underwent VA examination in April and December 
2006 related to this claim.  At the VA examination in April 
2006, the examiner diagnosed the veteran to have major 
depressive disorder, recurrent; anxiety disorder not 
otherwise specified; impulse control disorder, not otherwise 
specified (the examiner stated that this was instead of the 
diagnosis of intermittent explosive disorder as the examiner 
could not isolate this disorder from the veteran's history of 
multiple sclerosis, head trauma and drug abuse); and alcohol, 
cocaine and cannabis abuse, in full remission.  The examiner 
noted that, in regard to the veteran's symptomatology, the 
veteran was very expressive about all his diagnoses, yet he 
appeared extremely euthymic during the interview.  The 
examiner felt that the veteran's presentation was incongruent 
with the symptoms he endorsed.  Thus the examiner questioned 
whether there is secondary gain in regard to this case.  
Therefore, the examiner recommended that the veteran be 
further evaluated.

The veteran was sent for a second VA examination in December 
2006.  This examiner diagnosed the veteran to have a mood 
disorder with psychosis due to multiple sclerosis and 
polysubstance abuse in complete remission.  The examiner 
stated that the veteran's symptoms of violence occurred 
primarily in the context of substance abuse.  In addition, 
the examiner noted that the episodes of violence may be seen 
as part of the veteran's Axis II diagnosis of antisocial 
personality disorder.  In response to a request for an 
opinion as to whether it is at least as likely as not that 
any psychiatric disorders found were a result of the 
veteran's military service, the examiner opined that it is 
less likely that the veteran's current psychiatric disorders 
were caused by or are a result of his military service.  The 
examiner's rationale for his opinion was that the veteran 
demonstrated violent behaviors prior to enlisting in the 
military and began demonstrating additional problematic 
behaviors in the context of his substance use.  Furthermore, 
the current mood disorder diagnosis is related to multiple 
sclerosis, which is not considered to be service-connected at 
this time.

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran's current psychiatric 
disorders are related to his military service because the 
evidence fails to establish the existence of a nexus.  His 
current mood disorder is considered to be secondary to his 
now established diagnosis of multiple sclerosis and is, 
therefore, not related to his military service.  As for the 
diagnosis of intermittent explosive disorder or impulse 
control disorder, the preponderance of the evidence is 
against finding that this is due to any head trauma incurred 
in service or otherwise related to service.  The December 
2006 VA examiner did not diagnose the veteran to have 
intermittent explosive disorder or impulse control disorder.  
Rather the examiner believed that the veteran's violence was 
related to either his polysubstance abuse or his antisocial 
personality disorder.  Although the April 2006 VA examiner 
diagnosed the veteran with an impulse control disorder, the 
examiner clearly was unable to determine its etiology, 
instead stating it could be related to head trauma, drug 
abuse or multiple sclerosis.  

The Board acknowledges that there is some reference in the 
medical evidence that the veteran's current emotional 
condition could be attributed to the possible effects of a 
head injury, but finds that this evidence is insufficient to 
overcome the evidence contrary such a finding.  This 
reference was made in a June 1999 psychological evaluation of 
the veteran.  This examination was based solely upon the 
veteran's given history.  There is no indication that the 
examiner reviewed any past treatment records in reviewing the 
veteran's history.  Furthermore, the examiner gave this as 
only one factor attributed to the veteran's then emotional 
condition.  He also listed the veteran's family background 
(including extreme poverty and history of neglect), racial 
discrimination issues, and long history of polysubstance 
abuse.  The examiner's conclusion that there were "possible 
effects" from a head injury in service does not, therefore, 
carry much weight because it is not based upon a review of 
the clinical records from service (of which there are none) 
nor is it even a definitive finding that the veteran has 
"effects" from a head injury.  

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claim because any 
psychiatric disorder, except for polysubstance abuse, is not 
seen for more than 20 years after the veteran's separation 
from service.  Moreover, no treatment is seen until after the 
veteran suffered a heat stroke post service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury.  The 
preponderance of the evidence being against the veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


